Citation Nr: 0414414	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-26 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1971 to August 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In this decision, the Board will decide the matter of whether 
new and material evidence has been presented to reopen the 
claim of entitlement to service connection for psychiatric 
disability, while in the remand that follows the decision, 
the Board will request development of the merits of the 
underlying service connection claim.  That part of the appeal 
will be REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  Evidence sufficient to decide the issue considered herein 
is of record.  

2.  In a rating decision dated in December 2000, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for depressive neurosis; the veteran disagreed 
with that decision, but withdrew her appeal.  

3.  Evidence added to the record since the December 2000 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for an acquired psychiatric 
disability.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection an acquired 
psychiatric disability, variously diagnosed as depressive 
neurosis and bipolar disorder.  She contends that her service 
medical records show she had symptoms of depression in 
service and that the evidence presented since the last final 
denial of her claim is new and material to reopen the claim.  

The Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligation of VA with respect to notice and the 
duty to assist.  It provides that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The veteran filed her current claim in June 2001.  
Nothing in the VCAA is to be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A § 5103A(f) 
(West 2002).  

Regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Amendments to 38 C.F.R. 
§ 3.156(a) revise the standard for new and material evidence, 
but those amendments apply only to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since the claim decided here was received before 
that date, 38 C.F.R. § 3.156(a) as it was in effect before 
that date is applicable.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he/she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his/her behalf.  VA will also request that the veteran 
provide any evidence in his/her possession that pertains to 
the claim.  38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In general, the VCAA provides 
that VA will make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate the claim, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VA's duty includes making 
efforts to obtain service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in a letter dated in September 2002, the RO 
notified the veteran that to establish service connection 
there must be evidence showing her condition began or was 
made worse during service or was caused by an event in 
service, evidence that she currently has a disability and 
evidence of a relationship between her current disability and 
an injury, disease or event in service.  The RO explained 
that service connection for depressive neurosis had been 
denied previously, and that the prior decision was final.  
The RO told the veteran that new and material evidence was 
needed to reopen the claim and provided her the definition of 
new and material evidence.  The RO told the veteran it would 
attempt to obtain evidence she identified and for which she 
provided release authority, including private medical 
records, and that it would request supporting records in the 
custody of Federal agencies provided she informed VA of the 
whereabouts and existence of any such records, if known.  The 
RO also notified the veteran that it would attempt to obtain 
VA treatment records if she identified the location of the 
medical center and the date of treatment.  

In support of her claim, the veteran has submitted some 
medical records.  The RO has obtained records for the veteran 
from the Social Security Administration, but has not 
otherwise provided specific assistance to the veteran in the 
development of her claim.  However, in view of the Board's 
favorable decision herein, it finds that no further action to 
satisfy 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 is 
necessary prior to the current decision.  See 38 C.F.R. 
§ 3.304(c) (2003) (development of evidence in connection with 
claims for service connection will be accomplished when 
deemed necessary but should not be undertaken when evidence 
presented is sufficient for this determination).  

Law and regulations

Service connection - in general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including a psychosis, if the 
disease became manifest to a compensable degree within a year 
after separation from service even though there is no 
evidence of such disease during service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, rating decisions that are unappealed or for which 
an appeal is not perfected become final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2003).  A final decision cannot 
be reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108 (West 2002), VA must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Background and analysis

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

In this case, in a rating decision dated in December 2000, 
the RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, 
which it had denied on the merits in an unappealed rating 
decision in February 1985.  The veteran filed a notice of 
disagreement with the December 2000 decision, and the RO 
issued a statement of the case.  Thereafter, the veteran 
withdrew her appeal, and the December 2000 decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Evidence of record at the time of the December 2000 rating 
decision included service medical records and post-service 
medical records dated from September 1972 to June 2000.  In 
addition, there was of record an October 1988 letter from the 
Social Security Administration.  

The service medical records included a January 1972 
consultation report from the endocrine clinic at Madigan 
General Hospital.  It was noted that a diagnosis of 
hypothyroidism had been made when the veteran was 8 years old 
and that she had been taking thyroid medication since that 
time.  The physician's impression after examination was no 
evidence of thyroid dysfunction at present, and the plan was 
to have the veteran discontinue the thyroid medicine for 
three weeks and then do laboratory studies relative to her 
thyroid function.  An entry in the veteran's chronological 
record of medical care dated in February 1972 showed that the 
veteran reported that the previous week she "didn't feel 
right, felt dizzy, had stomach pains" and took two thyroid 
pills.  The physician ordered various laboratory studies and 
told the veteran to resume her thyroid medication.  The 
physician referred the veteran to endocrinology.

In the February 8, 1972, referral, the physician noted that 
the veteran had been taken off her thyroid medication to have 
functions done in 3 weeks.  The physician stated that the 
veteran did not have the laboratory work done but because of 
progressive lethargy, fatigue and "downess" took 2 thyroid 
tablets on February 4.  He said the veteran said she did not 
want to stay off the medication any longer.  He said he would 
get the functions and return the veteran to endocrinology.  

In a thyroid clinic consultation report dated in late 
February 1972, the physician noted the veteran's history 
reported above and that the veteran took two thyroid pills on 
February 4 and then no more until February 8 when the 
physician restarted her on her previous dose of thyroid 
medication because of complaints of lethargy, fatigue, 
weakness, excessive sleeping, irritability, confusion and 
depression.  She reported bouts of nausea without vomiting, 
no change in bowel habits and no temperature intolerance.  
The impression after examination was that clinically, the 
veteran was not definitely hypothyroid, but gave the 
impression that she may have been slightly so at one time, 
namely in childhood before medication was started.  In the 
consultation report, the physician noted that the veteran 
refused to be off the thyroid medication for further 
evaluation such as a thyroid-stimulating hormone stimulation 
test.  At her service separation examination in July 1972, 
the examiner indicated that the psychiatric clinical 
evaluation was normal.  

The post-service medical records that were in the file in 
December 2000 included clinical records from a private 
physician with the earliest entry in September 1972.  He 
prescribed thyroid medication, and the records include 
entries showing adjustment of the veteran's thyroid 
medication during the period from March to October 1973.  In 
October 1973, it was noted that the veteran was losing weight 
fast and getting nervous more.  The medication was again 
adjusted.  In November 1973, it was noted that the veteran 
was very tense and nervous and said she still felt very weak 
and sluggish.  The physician changed her thyroid medication 
and, in addition, prescribed Valium.  

The record also included a letter dated in January 1985 in 
which Roberto R. Pagarigan, M.D., stated that he had first 
examined the veteran in December 1972 and at that time she 
was on thyroid medication.  He said that since 1973 the 
veteran had been noted to be tense and anxious.  He noted 
that the veteran had marital problems following her marriage 
in 1974, was referred to a marriage counselor in 1975 and in 
March 1977 was hospitalized for depressive reaction.  

Additional clinical records show that in February 1977 the 
veteran reported she was depressed, Valium was prescribed and 
her complaints continued in March 1977.  In addition, the 
record included the narrative summary of the veteran's 
hospitalization at Tiffin State Hospital from April 1977 to 
June 1977.  In the summary it was stated that the veteran was 
markedly upset, hyperactive and depressed upon admission and 
had not been eating or sleeping.  It was further noted that 
the veteran had been recently divorced and was quite upset 
due to the divorce.  She was confused regarding her 
involvement in religion and the Vietnam conflict.  The 
veteran was treated with various medications, and the final 
diagnosis was psychotic depressive reaction, improved.  She 
was referred to the Sandusky Valley Mental Heath Center for 
mental and medication evaluation.  Clinical records and 
letters from the medical director of Sandusky Valley Mental 
Health Center were of record.  In a December 1984 letter, the 
medical director stated that at the mental health center the 
diagnosis was depressive neurosis and that psychosis was no 
longer evident.  Only antidepressant medication was 
continued.  In a letter dated in December 1984, a private 
psychiatrist stated that he had seen the veteran twice in 
September 1982.  He stated that it was his psychiatric 
opinion that the veteran suffered from a schizoaffective 
illness.  Also of record was a December 1986 letter from Dr. 
Pagarigan in which he stated he last saw the veteran in 
October 1986 and her diagnosis was chronic anxiety state and 
hypothyroidism on medication.  

Evidence of record in December 2000 showed that the veteran 
continued to be treated at the Sandusky Valley Mental Health 
Center in the 1990s and was noted to have an Axis I diagnosis 
of dysthymia.  The file in December 2000 also included 
clinical records from Firelands Community Mental Health 
Services dated from the late 1980s to the late 1990s showing 
the veteran received individual counseling and was continued 
on prescriptions of Pamelor and Mellaril; the closing 
diagnosis in November 1999 was dysthymia.  

Evidence added to the record subsequent to the December 2000 
RO decision includes medical records provided by the Social 
Security Administration.  They include the narrative summary 
of the veteran's hospitalization at Tiffen State Hospital 
from April to June 1977, which was previously of record.  In 
addition, there are the reports of the history and physical 
examination on admission as well as progress notes recorded 
during the course of the hospitalization.  Those records are 
new, as are VA outpatient records dated in October 1986, 
which show that at that time the veteran presented for 
medical care and pharmacy services.  Her past medical history 
reportedly included severe depression.  A VA progress noted 
dated in June 1988 was noted to be an initial examination 
associated with increased problems with relationships.  The 
veteran gave a history of a nervous breakdown in 1977 
following the break-up of her marriage and was noted to have 
been treated with Mellaril.  The examiner recommended that 
the veteran be encouraged to go to the Sandusky Valley Mental 
Health Clinic.  The materials also included a duplicate of 
the December 1986 letter from Dr. Pagarigan and another 
letter from him dated in July 1986 addressed to the Bureau of 
Vocational Rehabilitation.  The body of that letter was a 
word-for-word duplicate of the Dr. Pagarigan's January 1985 
letter to VA, which was of record at the time of the December 
2000 RO decision.  There was also a July 1988 report from Dr. 
Pagarigan in which he stated that the veteran's past medical 
and surgical history included anxiety, depression and 
hypothyroidism.  He described her current 
psychiatric/emotional status and said the diagnosis was 
anxiety-depression, chronic, and hypothyroidism.  

Other added evidence includes a September 1988 disability 
assessment report from Sara M. Derrick, Ph.D., to the Bureau 
of Disability Assessment.  The veteran gave a history of a 
nervous breakdown in 1977 and reported continuing stress and 
emotional problems.  After examination, the Axis I diagnosis 
was generalized anxiety disorder and major depression, 
recurrent.  A Mental Status Information form dated in 
September 1988, which was from a social worker, described the 
veteran's current condition and reported the Axis I diagnosis 
was dysthymia.  On a Disability Determination and Transmittal 
sheet dated in October 1988 and a continuance form dated in 
January 1990, it was stated that the veteran's primary 
diagnosis was affective disorder.  

Also added to the record was a December 1989 letter from the 
Sandusky Valley Mental Health Center medical director, who 
recounted the veteran's history of treatment there, starting 
in 1977.  

In August 2002, the veteran submitted a VA psychiatric clinic 
note and addendum, both dated in July 2002 and a copy of 
service medical records dated in February 1972.  The 
physician noted that the veteran was on Pamelor and Mellaril.  
The assessment was bipolar disorder.  In the note, the 
psychiatrist stated that the veteran had brought with her 
several papers.  He said the papers indicated that the 
veteran had hypothyroidism before joining the service, was on 
supplemental thyroids and had some symptoms of depression 
while in service.  In the addendum, the psychiatrist stated 
that the February 8, 1972, record he reviewed indicated that, 
and he quoted, she "was taken off thyroid on December 23rd to 
have [functions] done in 3 weeks.  Did not have lab work done 
but because of progressive lethargy, fatigue, "downess" 
took 2 thyroid tabs 4 Feb.  Does not want to stay off thyroid 
any longer" with the provisional diagnosis of 
hypothyroidism.  The VA physician stated that it was his 
opinion that the above-described symptoms were quite common 
in hypothyroidism and are also seen in depression.  He said 
that in addition, hypothyroidism may present itself as 
dementia, psychosis, weight gain, cold intolerance, etc.  

Photocopies of service medical records and various post-
service records and letters from private physicians that were 
previously of record are obviously not new.  Other post-
service medical records, which were not previously of record 
and include clinical records related to the veteran's 
treatment during hospitalization in 1977 as well as treatment 
in more recent years, are new and are arguably relevant to 
the claim as they show the course of the veteran's 
psychiatric disability over time.  In particular, the July 
2002 VA outpatient record and addendum document the presence 
of current psychiatric disability, and the statement of the 
VA physician that the veteran had symptoms of depression in 
service are relevant in that the original basis for the 
denial of the veteran's claim by the RO in its February 1985 
rating decision was that the service medical records were 
negative for any complaint, finding, treatment or diagnosis 
of any nervous condition, neurosis or psychosis during 
service.  As all of the new evidence potentially contributes 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's psychiatric disability, the Board 
finds it to be of sufficient significance that it must be 
considered to fairly decide the merits of the claim.  The 
Board concludes, therefore, that new and material evidence 
has been presented, and the previously denied claim is 
reopened.  To that extent the appeal is allowed.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for psychiatric disability 
is reopened.  


REMAND

Having determined that the claim of entitlement to service 
connection for psychiatric disability is reopened, the Board 
must consider the claim on its merits.  It is the opinion of 
the Board that further development must be undertaken prior 
to adjudication of the claim on the merits.  

In view of the post-service medical records showing evidence 
of current psychiatric disability, variably diagnosed as 
depressive neurosis, anxiety - depression, dysthymia and 
bipolar disorder, the recent physician's statement 
identifying in-service symptoms, which he said could be 
symptoms of depression and the veteran's implicit contention 
that those symptoms have continued since service, it is the 
judgment of the Board that the veteran should be provided a 
VA psychiatric examination and that an opinion that takes 
into account the evidence of record should be obtained.  
Thereafter, the RO should review the record and adjudicate on 
a de novo basis the claim of entitlement to service 
connection for an acquired psychiatric disability.  

In addition to the foregoing, the Board notes that in a 
November 1999 service discharge summary from Firelands 
Counseling and Recovery Services of Firelands Community 
Hospital, the clinician noted that the veteran was requesting 
that her case be closed and that she was referring herself to 
VA, but could return to Firelands if needed.  Other than the 
July 2002 outpatient record discussed earlier, the record 
does not include VA mental health clinic records, and any 
that exist should be obtained.  

In connection with the VA duty to notify and duty to assist 
the veteran and in response to her attorney's request for 
more explicit notice, the RO should notify the veteran that 
evidence needed to substantiate her claim for service 
connection for psychiatric disability is a medical opinion 
wherein the medical professional determines that it is at 
least as likely as not that a current acquired psychiatric 
disability had its onset in service or is causally related to 
an identified incident of service.  The rationale for the 
opinion should be explained, and the opinion should take into 
account the veteran's history and medical records during and 
after service.  The veteran should be notified that VA will 
arrange for VA examination and obtain a VA medical opinion, 
but that it is ultimately her responsibility to obtain 
evidence that substantiates her claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all notice and 
development actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  This should include, 
but not be limited to, an explicit 
request to the veteran that she provide 
any evidence in her possession that 
pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2003).  

The RO should, in addition, explicitly 
notify the veteran that evidence needed 
to substantiate her claim for service 
connection for psychiatric disability is 
a medical opinion wherein the medical 
professional determines that it is at 
least as likely as not that a current 
acquired psychiatric disability had its 
onset in service or is causally related 
to an identified incident of service.  
The rationale for the opinion should be 
explained, and the opinion should take 
into account the veteran's history and 
medical records during and after service.  
The veteran should be notified that VA 
will arrange for VA examination and 
obtain a VA medical opinion, but that it 
is ultimately her responsibility to 
obtain evidence that substantiates her 
claim.  

2.  In addition, the RO should 
appropriately contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which she has 
received treatment or evaluation for 
psychiatric disability at any time since 
service.  With authorization from the 
veteran, the RO should obtain and 
associate with the claims file evidence 
identified by the veteran that has not 
been secured previously.  In any event, 
the RO should obtain and associate with 
the claims file all VA treatment records, 
including mental health clinic records, 
and any hospital summaries for the 
veteran from the VA medical center in 
Toledo, Ohio, dated from November 1999 to 
the present.  

3.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran, to be conducted at the VA 
medical center in Ann Arbor, Michigan, if 
possible.  The purpose of the examination 
is to determine the nature and etiology 
of any currently present psychiatric 
disorder.  All indicated studies should 
be performed.  After examination and 
review of the record, including the 
veteran's complete service medical 
records, post-service treatment records 
and examination reports, as well as the 
July 2002 VA mental health clinic note 
and addendum, the psychiatrist should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current 
psychiatric disability had its onset in 
service or is causally related to any 
identified incident of service.  The 
opinion should be supported by an 
explanation of the medical facts and 
principles used in formulating the 
opinion.  The claims file must be 
provided to the psychiatrist for review 
of pertinent documents therein in 
connection with the examination and that 
it was available and reviewed should be 
noted in the examination report.  

4.  Then, after undertaking any 
additional development deemed warranted 
by the state of the record at that time, 
the RO should adjudicate, on a de novo 
basis, entitlement to service connection 
for an acquired psychiatric disability.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case, and 
the veteran and her attorney should be 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



